UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main StreetSuite 1425Kansas City ,MO (Address of principal executive offices) (Zip code) Matthew A. Swendiman, Esq. Graydon Head & Ritchey, LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH45202 (Name and address of agent for service) Registrant's telephone number, including area code:800-934-5550 Date of fiscal year end:06/30/2015 Date of reporting period: 09/30/2014 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: IMS CAPITAL VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCK - 98.27% Shares Fair Value Consumer Discretionary - 19.16% Amazon.com, Inc. (a) $ AutoZone, Inc. (a) Dollar Tree, Inc. (a) Domino's Pizza, Inc. Home Depot, Inc. PetSmart, Inc. Service Corp. International Starbucks Corp. Yum! Brands, Inc. Consumer Staples - 5.47% Dr Pepper Snapple Group, Inc. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Energy - 11.65% Apache Corp. Baker Hughes, Inc. Devon Energy Corp. Diamond Offshore Drilling, Inc. LinnCo LLC Peabody Energy Corp. Transocean Ltd. Valero Energy Corp. Financials - 16.39% Bank of America Corp. Citigroup, Inc. Ezcorp, Inc. (a) Federated Investors, Inc. Lincoln National Corp. Regions Financial Corp. Umpqua Holdings Corp. Zions Bancorporation Health Care - 16.21% Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) InVivo Therapeutics Holdings Corp. (a) OPKO Health, Inc. (a) Patterson Cos., Inc. Sarepta Therapeutics, Inc. (a) Tenet Healthcare Corp. (a) Zimmer Holdings, Inc. Zoetis, Inc. IMS CAPITAL VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCK - 98.27% (continued) Shares Fair Value Industrials - 7.80% Boeing Co. $ Caterpillar, Inc. Republic Services, Inc. Stanley Black & Decker, Inc. Information Technology - 14.55% Cirrus Logic, Inc. (a) Jabil Circuit, Inc. Paychex, Inc. Rovi Corp. (a) Symantec Corp. Take-Two Interactive Software, Inc. (a) Teradata Corp. (a) TIBCO Software, Inc. (a) Materials - 3.78% Axiall Corp. Barrick Gold Corp. WR Grace & Co. (a) Telecommunication Services - 3.26% Sprint Corp. (a) Verizon Communications, Inc. TOTAL COMMON STOCK (Cost $35,499,139) MONEY MARKET SECURITIES - 0.19% Federated Prime Obligations Fund - Institutional Shares, 0.02% (b) TOTAL MONEY MARKET SECURITIES (Cost $71,529) TOTAL INVESTMENTS (Cost $35,570,668) - 98.46% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 1.54% NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the yield at September 30, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. See accompanying notes which are an integral part of these schedules of investments. IMS STRATEGIC INCOME FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCK - 34.71% Shares Fair Value Consumer Discretionary - 1.65% Superior Industries International, Inc. $ Consumer Staples - 8.59% B&G Foods, Inc. - Class A Colgate-Palmolive Co. Philip Morris International, Inc. Sysco Corp. Energy - 6.66% EOG Resources, Inc. LinnCo LLC Ship Finance International Ltd. Financials - 11.97% Bank of Nova Scotia BGC Partners, Inc. - Class A Cincinnati Financial Corp. Federated Investors, Inc. New York Community Bancorp, Inc. Umpqua Holdings Corp. US Bancorp Health Care - 1.71% Bristol-Myers Squibb Co. Industrials - 1.38% Diana Containerships, Inc. Information Technology - 1.66% Cypress Semiconductor Corp. Utilities - 1.09% Atlantic Power Corp. TOTAL COMMON STOCK (Cost $12,543,362) CORPORATE BONDS - 40.14% Principal Amount Fair Value Barclays Bank PLC, 10.000%, 07/31/2034 (c) Bridgemill Finance LLC, 8.000%, 07/15/2017 (b) (d) Caesars Entertainment Operating Co., Inc., 9.000%, 02/15/2020 Chukchansi Economic Development Authority, 9.750%, 05/30/2020 (d) Citigroup, Inc., 8.000%, 01/30/2023 Community Choice Financial, Inc., 10.750%, 05/01/2019 IMS STRATEGIC INCOME FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) CORPORATE BONDS - 40.14% (continued) Principal Amount Fair Value Forest Oil Corp., 7.250%, 06/15/2019 $ $ Gentiva Health Services, Inc., 11.500%, 09/01/2018 GrafTech International Ltd., 6.375%, 11/15/2020 JC Penney Corp., Inc., 7.950%, 04/01/2017 Molycorp, Inc., 10.000%, 06/01/2020 Morgan Stanley, 12.000%, 03/25/2031 (c) Morgan Stanley, 9.000%, 06/30/2031 (c) Morgan Stanley, 12.000%, 08/30/2028 (c) NII Capital Corp., 7.625%, 04/01/2021 (g) (i) O&G Leasing LLC, 10.500%, 09/15/2013 (b) (d) (e) (f) (g) Plaza of Orlando Condominium Finance Co. LLC, 5.500%, 05/15/2031 (b) (d) (f) SG Structured Products, Inc., 10.750%, 11/27/2028 (c) Thornton Drilling Co., 5.000%, 06/15/2018 (b) (f) TOTAL CORPORATE BONDS (Cost $15,447,474) REVERSE CONVERTIBLE BONDS- 14.15% Barclays Bank PLC, 20.000%, 03/27/2015 BNP Paribas SA, 10.450%, 03/02/2015 BNP Paribas SA, 10.500%, 03/20/2015 BNP Paribas SA, 20.500%, 02/27/2015 JPMorgan Chase & Co., 9.000%, 03/23/2015 JPMorgan Chase & Co., 12.500%, 02/11/2015 JPMorgan Chase & Co., 17.850%, 10/20/2014 Societe Generale SA, 10.600%, 10/27/2014 Societe Generale SA, 15.750%, 02/06/2015 TOTAL REVERSE CONVERTIBLE BONDS (Cost $5,115,000) FOREIGN BONDS DENOMINATED IN US DOLLARS- 8.60% Bank of Nova Scotia, 9.000%, 07/29/2033 (c) Cash Store Financial Services, Inc., 11.500%, 01/31/2017 (d) (g) Newland International Properties Corp., 9.500%, 07/03/2017 (d) Newland International Properties Corp., 9.500%, 07/03/2017 (h) Oceanografia SA de CV, 11.250%, 07/15/2015 (e) (g) (h) Panama Canal Railway Co., 7.000%, 11/01/2026 (h) TOTAL FOREIGN BONDS DENOMINATED IN US DOLLARS (Cost $5,210,577) MONEY MARKET SECURITIES - 5.02% Shares Fair Value Federated Prime Obligations Fund - Institutional Shares, 0.02% (a) TOTAL MONEY MARKET SECURITIES (Cost $1,714,780) IMS STRATEGIC INCOME FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Fair Value TOTAL INVESTMENTS (Cost $40,031,193) - 102.62% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (2.62)% ) NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security. Rate shown represents the yield at September 30, 2014 and resets daily. (b) This security is currently valued by the Advisor using fair valuation procedures approved by the Board of Trustees under the oversight of the Fair Valuation Committee. (c) Variable rate security. Rate shown represents the rate in effect at September 30, 2014. (d) Security exempted from registration under Rule 144A of the Securities Act of 1933.The security may be resold in transactions exempt from registration, normally to qualified institutional investors. (e) Non-income producing security. (f) Security is illiquid at September 30, 2014, at which time the aggregate value of illiquid securities is $1,822,745 or 5.34% of net assets. (g) Issue is in default. (h) Security exempted from registration under Regulation S of the Securities Act of 1933. (i) Partial interest payments made during the period ended September 30, 2014. See accompanying notes which are an integral part of these financial statements. IMS DIVIDEND GROWTH FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCK - 99.40% Shares Fair Value Consumer Discretionary - 10.69% Genuine Parts Co. $ Lowe's Cos., Inc. McDonald's Corp. PetMed Express, Inc. Tim Hortons, Inc. Consumer Staples - 15.80% Altria Group, Inc. Clorox Co. McCormick & Co., Inc. PepsiCo, Inc. Procter & Gamble Co. Walgreen Co. Wal-Mart Stores, Inc. Energy - 6.54% Chevron Corp. Helmerich & Payne, Inc. Suncor Energy, Inc. Financials - 20.30% Aflac, Inc. BB&T Corp. Chubb Corp. Cincinnati Financial Corp. Commerce Bancshares, Inc. Franklin Resources, Inc. Prudential Financial, Inc. T Rowe Price Group, Inc. US Bancorp Health Care - 14.76% AbbVie, Inc. Amgen, Inc. CR Bard, Inc. Johnson & Johnson Medtronic, Inc. Teva Pharmaceutical Industries Ltd. (b) IMS DIVIDEND GROWTH FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCK - 99.40% (continued) Shares Fair Value Industrials - 4.39% United Technologies Corp. $ Waste Management, Inc. Information Technology - 14.29% Apple, Inc. Automatic Data Processing, Inc. Linear Technology Corp. Maxim Integrated Products, Inc. QUALCOMM, Inc. Texas Instruments, Inc. Materials - 6.72% Albemarle Corp. Nucor Corp. Sherwin-Williams Co. Telecommunication Services - 4.26% AT&T, Inc. Rogers Communications, Inc. - Class B Utilities - 1.65% Consolidated Edison, Inc. TOTAL COMMON STOCK (Cost $7,936,988) MONEY MARKET SECURITIES - 0.47% Federated Prime Obligations Fund - Institutional Shares, 0.02% (b) TOTAL MONEY MARKET SECURITIES (Cost $40,427) TOTAL INVESTMENTS (Cost $7,977,415) - 99.87% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 0.13% NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Rate shown represents the yield at September 30, 2014, is subject to change and resets daily. (b) American Depositary Receipt. See accompanying notes which are an integral part of these schedules of investments. IMS FAMILY OF FUNDS NOTES TO THE SCHEDULES OF INVESTMENTS September 30, 2014 (Unaudited) The following is a summary of significant accounting policies followed by IMS Family of Funds (the “Funds”), comprising the IMS Capital Value Fund (the “Value Fund”), IMS Strategic Income Fund (the “Income Fund”) and IMS Dividend Growth Fund (the “Dividend Growth Fund”), each a series of 360 Funds (the “Trust”). The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). SecuritiesValuations and Fair Value Measurements–Fair value is defined as the price that a Fund would receive upon selling an investment in a orderly transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactive market, quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stock, real estate investment trusts, and preferred securities, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities. Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price. Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price. Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by a Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value(NAV) providedby the serviceagent of the funds. These securities will be categorized as Level 1 securities. IMS FAMILY OF FUNDS NOTES TO THE SCHEDULES OF INVESTMENTS September 30, 2014 (Unaudited) SecuritiesValuations and Fair Value Measurements (continued)–Fixed income securities such as corporate bonds, municipal bonds, reverse convertible bonds, and foreign bonds denominated in U.S. dollars, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Advisor decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when certain restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review of the Board and the Fair Valuation Committee. These securities will be categorized as Level 3 securities. See the chart on page 32 for more information on the inputs used by the Advisor in determining fair value of such level 3 securities. The Advisor has used inputs such as evaluated broker quotes in inactive markets, actual trade prices in inactive markets, present value of expected future cash flows, terms of expected bond restructurings, and yields on similar securities in determining the fair value of such Level 3 securities. Short-term investments in fixed income securities (those with maturities of less than 60 days when acquired) are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Advisor is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Advisor would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Advisor’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Advisor is aware of any other data that calls into question the reliability of market quotations. Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The Trust has adopted Consolidated Valuation Procedures which established a Valuation Committee (the “VC”) to assist in monitoring all securities that are manually priced (Level 3 securities). The Lead Chairman and Trustee of the Trust, along with the Funds’ Principal Financial Officer and Chief Compliance Officer are members of the VC which meets at least monthly or, as required, to review the interim actions and coordination with the Advisor in pricing fair valued securities, and consideration of any unresolved valuation issue or a request to change the methodology for manually pricing a security.In turn, the Lead Chairman provides updates to the Board at the regularly scheduled board meetings as well as interim updates to the board members on substantive changes in a daily valuation or methodology issue. IMS FAMILY OF FUNDS NOTES TO THE SCHEDULES OF INVESTMENTS September 30, 2014 (Unaudited) Securities Valuations and Fair Value Measurements (continued) – The following is a summary of the inputs used to value the Value Fund’s investments as of September 30, 2014: Valuation Inputs Investments Level 1 – Quoted Prices in Active Markets Level 2 – Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Common Stocks* $ $
